DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on February 11, 2022, in which claims 1-20 have been canceled.  Claims 21-40 have been newly added.  Accordingly, claims 21-40 are being presented and are now pending for examination.
Status of Claims
3.	Claims 21-40 are pending, all of which are subject to a Double Patenting rejection.
Priority
4.	Examiner has acknowledged Applicants’ claim for the benefit of prior-filed U.S. Non-Provisional Patent Application Serial No. 16/902,423, filed June 16, 2020.
Information Disclosure Statement
5.	The information disclosure statement, filed June 28, 2021, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,038,752 B1, hereinafter “752”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant Application are anticipated by claims 1-26 of 610.
	Regarding claim 1 of the instant Application, claim 1 recites, “A method comprising:	instructing, by a computing device, a base station to install a seed hypervisor management system on a deployment server;	instructing, by the computing device, the base station to cause the seed hypervisor management system running on the deployment server to create a hyperconverged infrastructure cluster managed by the seed hypervisor management system; and	instructing, by the computing device, the base station to cause the deployment node to install a self-hosted hypervisor management system within the hyperconverged infrastructure cluster, the self-hosted hypervisor management system to manage the hyperconverged infrastructure cluster”.
	Claim 1 of 752 recites “A method comprising:	receiving from an administrator of an enterprise, by a processing resource of a Software-as-a-Service (SaaS) portal, a request to register information regarding a private cloud to be supported by on-premises infrastructure of the enterprise;	responsive to the request, the processing resource, causing a base station coupled in communication with the private cloud to discover a plurality of servers within the on-premises infrastructure;	instructing, by the processing resource, the base station to prepare a server of the plurality of servers as a deployment node for use in connection with creation of a high-availability (HA) private cloud gateway for the private cloud, including installing a seed hypervisor management system (HMS) on the deployment node, wherein the HA private cloud gateway is represented by a cluster of two hyperconverged infrastructure (HCI) nodes of the plurality of servers;	instructing, by the processing resource, the base station to cause the seed HMS running on the deployment node to create the cluster; and	instructing, by the processing resource, the base station to cause the deployment node to install a self-hosted HMS within the cluster to manage the cluster, register the cluster to the self-hosted HMS, and delete the seed HMS from the deployment node”.
	Clearly from the plain text, each and every limitation of independent claim 1 of the instant Application is within claim 1 of 752 and therefore claim 1 of the instant Application is anticipated by claim 1 of 752.  Therefore, Claim 1 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 22-40.
Conclusion
8.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Glade (USPGPUB 2020/0004570) discloses a dynamically scaled hyperconverged infrastructure system, including a method and system to support a dynamically scaled hyperconverged system with non-overlapping and overlapping cluster groups (See Abstract).  Also disclosed is a hypervisor management system (HMS) 110 (See FIG. 1), which may be implemented on a dedicated system that is communicatively coupled to one or more hyperconverged nodes (See FIG. 1, paragraph [0022]).  Sarisky (USPGPUB 2020/0344325) discloses a system and method to implement changes in a converged infrastructure system, including embodiments applicable to a Hyper Converged Infrastructure (HCl) (See Abstract, paragraph [0016]).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441